           Case 18-12635-LSS          Doc 52       Filed 11/19/18    Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE


IN RE :

David’s Bridal, Inc.
                                               §              CASE NO. 18-12635-LSS
                                               §                   (Chapter 11)
          Debtor(s)                            §


   NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS


   Please take notice that pursuant to § 1109(b) of the United States Bankruptcy Code, if

applicable, and Rules 2002 and 9010(b) of the Bankruptcy Rules, the undersigned

counsel requests that all notices given or required to be given in this case and all other

pleadings and notices of all matters of which notice is required or permitted to be given

under the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules with respect

to the administration of this case be given to and served upon the following:


                                  Richardson ISD, Arlington ISD, Crowley ISD
                                  c/o EBONEY COBB
                                  Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
                                  500 E. Border Street, Suite 640
                                  Arlington, Texas 76010
                                  (817) 461-3344
                                  (817) 860-6509 FAX
                                  email: ecobb@pbfcm.com

     Please take further notice that pursuant to § 1109(b) of the United States Bankruptcy

Code, if applicable, the foregoing request includes the notices and papers referred to in

Rule 2002 of the Bankruptcy Rules and also includes, without limitation, any plan of

reorganization and objections thereto, notices of any orders, pleadings, motions,

applications, complaints, demands, hearings, requests or petitions, disclosure statements,

answering or reply papers, memoranda and briefs in support of any of the foregoing and
NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS - 1
           Case 18-12635-LSS         Doc 52     Filed 11/19/18     Page 2 of 2




any other document brought before this Court with respect to these proceedings, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

delivery, telephone, telegraph, telex or otherwise.


                                                      Respectfully Submitted,

                                                      PERDUE, BRANDON, FIELDER,
                                                      COLLINS & MOTT, L.L.P.
                                                      Attorneys for Claimant(s)


                                                      By: /s/ Eboney Cobb
                                                         EBONEY COBB
                                                         State Bar No. 24048397
                                                         500 E. Border Street, Suite 640
                                                         Arlington, Texas 76010
                                                         (817) 461-3344
                                                         (817) 860-6509 FAX

                              CERTIFICATE OF SERVICE

I do hereby certify that a true and correct copy of the above NOTICE OF
APPEARANCE AND REQUEST FOR SERVICE OF PAPERS, has been served upon
the parties listed below via U.S. first class mail or electronically via the Court’s ECF
System on this date: November 19, 2018.




                                                      /s/ Eboney Cobb______
                                                      EBONEY COBB


Leslie Heilman                                US Trustee
919 N Market St, 11th Floor                   844 King Street, Suite 2207
Wilmington, DE 19801                          Lockbox #35
                                              Wilmington, DE 19801




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS - 2
